DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed February 28, 2022, with respect to the rejections of claims 1-10 and 22-23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Hahne in view of Barent.
Claims 1-23 are pending in the current action. 
Claims 11-21 remain withdrawn.
Claims 1-10 and 22-23 are under consideration in the current action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claim 23 is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree or percentage, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, there is nothing in the specifications that clearly indicates what is covered by the tern “about” and there is close prior art such that it is unclear what values the applicant intends to be encompassed by the term “about” that would distinguish from the prior art, see MPEP 2173.05(b). For expedited prosecution, Examiner will give the term “about” the broadest reasonable interpretation to encompass values that are reasonably taught by the similar prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hahne (US 7802572) in view of Barent (US 5818569).
With respect to claim 1, Hahne discloses A facemask (Fig 3, Fig 4, facemask shown) comprising: an air-filtering portion comprising an air-permeable filtering media (Fig 3, filtering portion 10, air-permeable filtering media- col 3 ln 50-60, col 3 ln 65-70); a see-through portion positioned and configured so that, in use, a mouth of a wearer is visible therethrough (Fig 3, see-through portion having film 11; col 5 ln 10-20, positioned to show the mouth in use), wherein the see-through portion is formed from a transparent film (col 5 ln 35-40, transparent film) covering a void in the air-permeable filtering media (Fig 3, transparent material 11 in void between filter material sections 10), the void being unobstructed in use by the air-filtering portion (Fig 3), and wherein the transparent film is air-impermeable (col 5 ln 00-5, transparent film 11 is air impermeable), the see-through portion providing a barrier to the flow of breathable air therethrough (col 5 ln 00-5, col 5 ln 35-40, transparent film 11 is air impermeable so it is a barrier for the flow of air); the transparent film extending beyond the void lengthwise across the facemask to form the see-through portion (Fig 3, transparent material 11 in void between filter material sections 10) wherein the transparent film is fixed along its periphery to the air-permeable filtering media (col 5 ln 55-60, fixed along the edge to create a seal).  

Barent teaches an analogous face covering with a transparent film 20 in the void between air permeable material (col 3 ln 35-45, cotton is air permeable and can be used as a filtering material), further having a layered portion on each opposing side of the void in the see-through portion (col 2 ln 55-65, Fig 3, layered portion 25 where material 18/16 of the cloth 10 overlaps the transparent film), the layered portion comprising the transparent film layered on the air-permeable filtering media (Fig 3), and the layered portion on each opposing side of the see-through portion (Fig 3, Fig 1, layered portion 25 surrounds the transparent film thus on all sides of the see through portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the transparent portion and the filter material as taught by Hahne to be a layered portion as taught by Barent to effectively secure the transparent member in the face covering (Barent col 2 ln 60-65).
With respect to claim 4, Hahne/Barent discloses The facemask of claim 1, wherein the transparent film is fixed to the air- permeable filtering media by one of ultrasonic welding, gluing, sewing, stapling, and combined heat and pressure (Hahne col 5 ln 55-60, cementing is an example of gluing).  
With respect to claim 5, Hahne/Barent discloses The facemask of claim 1, further comprising an air-inhibiting seal along a periphery of the facemask (Hahne col 6 ln 25-30, col 7 ln 40-45, mask is sealed to the user’s face).  
With respect to claim 7, Hahne/Barent discloses The facemask of claim 1, wherein the transparent film is formed from one or more of a polyester, polyethylene, polypropylene, polycarbonate, or plastic material (Hahne col 5 ln 35-40, plastic materials such as ionomer resins, polyolefins, polyesters, polyamides, vinyl polymers, cellulose esters, and/or polycarbonates).  
With respect to claim 22, Hahne/Barent discloses The facemask of claim 1, wherein the air-permeable filtering media includes an unattached portion surrounding the void and interior of the periphery of the transparent film in the layered portion (Barent Fig 3, unattached portion above seam 23), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the transparent portion and the filter material as taught by Hahne to be a layered portion as taught by Barent to effectively secure the transparent member in the face covering (Barent col 2 ln 60-65).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hahne/Barent as applied to claim 1 above, and further in view of Fisichella (US 4323063).
With respect to claim 2, Hahne/Barent discloses The facemask of claim 1.
Hahne/Barent is silent on wherein each of the see-through portion and the transparent film has a vertical width that is greatest at a vertical midline of the facemask.  
Fisichella teaches an analogous facemask with an analogous see through portion/film 11 that is a cup shape thus has a vertical width that is greatest at a vertical midline of the facemask (col 3 ln 35-40, Fig 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the see-through portion of Hahne to be rounded and thus have a greatest width at the midline as taught by Fisichella as thus shape is known to fit snugly around a mouth and allow for viewing of the mouth (Fisichella col 1 ln 10-15).

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hahne/Barent as applied to claim 1 above, and further in view of Kuntz et al (US 4825878).
With respect to claim 3, Hahne/Barent discloses The facemask of claim 1.
Hahne/Barent is silent on wherein each peripheral side edge of the periphery of the transparent film is fixed along each vertical peripheral edge of the facemask.  
Kuntz et al teaches an analogous face covering with a transparent sheet 14 and a lateral layered portion 12c/12’/12” wherein each peripheral side edge of the periphery of the transparent film is fixed along each vertical peripheral edge of the facemask.  

With respect to claim 23, Hahne/Barent discloses The facemask of claim 1, wherein a length of the see-through portion is about 65% to 75% of a full length of the facemask (Hahne Fig 3, portion appears a length, interpreted to be about 65% of the facemask).
Hahne/Barent is silent on and the transparent film extends the full length of the facemask.
Kuntz et al teaches an analogous face covering with a transparent sheet 14 and a lateral layered portion 12c/12’/12” wherein the see-through portion covers a partial length of the mask but the transparent film extends the full length of the facemask (Fig 4a, Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Hahne/Barent to extend along the whole lateral extend of the mask as taught by Kuntz et al to allow for further structure and a stronger structure (Kuntz et al col 2 ln 65-col 3 ln 5).
Examiner further notes, in light of cited prior art that the claimed dimensions are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed dimensions which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed dimensions within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hahne/Barent as applied to claim 1 above, and further in view of Messier (US 2010/0313890).
With respect to claim 6, Hahne/Barent discloses The facemask of claim 1.

Messier teaches an analogous facemask with an analogous layered portion (Fig 2, layered where front material overlaps aperture material 12) wherein the air-permeable filtering media in the layered portion includes a high-loft filtering material ([0070], high loft material). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter material of Hahne/Barent to be the high loft material as taught by Messier as it is an effective material for sealing and providing filtered breathable air (Messier [0008])

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hahne/Barent as applied to claim 1 above, and further in view of Carlson (US 5561863).
With respect to claim 8, Hahne/Barent discloses The facemask of claim 1.
Hahne/Barent is silent on wherein the air-filtering portion further comprises pleats formed in an upper and lower portion of the air-permeable filtering media positioned above and below the transparent film, respectively, the pleats being configured to expand the mask vertically downward for fitting under the chin of a wearer and vertically upward for fitting over the nose and face.  
Carlson teaches an analogous facemask with a transparent portion 14 and an air-filtering portion 12a/12 (col 2 ln 45-55) which comprises pleats formed in an upper and lower portion of the air-permeable filtering media positioned above and below the transparent film (Fig 1, Fig 3, pleats 13), respectively, the pleats being configured to expand the mask vertically downward for fitting under the chin of a wearer and vertically upward for fitting over the nose and face (Fig 1, Fig 3, col 4 ln 10-15, pleats expand to capture the user’s face and features).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter material of Hahne to have the pleats as taught by Carlson et al which would allow or more surface area and thus further air filtration (Carlson col 2 ln 45-50).
With respect to claim 9, Hahne/Barent/Carlson discloses The facemask of claim 8, wherein the area of the air-permeable filtering media that forms the pleats in the lower portion of the air-filtering portion is greater than an area of the see-through portion (Carlson Fig 3, col 4 ln 10-15, col 4 ln 35-45, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter material of Hahne to have the pleats as taught by Carlson et al which would allow or more surface area and thus further air filtration (Carlson col 2 ln 45-50).
With respect to claim 10, Hahne/Barent/Carlson discloses The facemask of claim 9, wherein the facemask is further configured to fold flat (Carlson Fig 3, Fig 1, pleats 13 allow or a flat fold, transparent portion is a film thus is flat, further all material used would be capable of folding flat depending on how and what is used to fold the device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter material of Hahne to have the pleats as taught by Carlson et al which would allow or more surface area and thus further air filtration (Carlson col 2 ln 45-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ADAM BAKER/Examiner, Art Unit 3786